— Appeal from an order of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered April 2, 2010 in a personal injury action. The order, insofar as appealed from, denied the cross motion of defendants to bifurcate the liability and damages phases of trial.
Now, upon reading and filing the stipulation of discontinuance of appeal signed by the attorneys for the parties on December 21, 2010,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Smith, J.P., Carni, Sconiers, Green and Gorski, JJ.